Citation Nr: 1242681	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  05-06 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left elbow disorder, to include as secondary to service-connected left shoulder disability.

2.  Entitlement to service connection for left hand disorder, to include as secondary to service-connected left shoulder disability.

3.  Entitlement to service connection for cervical spine disorder, to include as secondary to service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse

ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1977 to December 1981, and had subsequent Reserve service including periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a June 2011 Travel Board hearing before the undersigned in St. Petersburg, Florida.  A hearing transcript is associated with the claims folder.  After the hearing, the Veteran, through the representative, the Veteran submitted new evidence in support of the appeal; however, she waived RO review of such additional evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2011).  

The claims at issue were previously remanded by the Board in October 2011 for further procedural and evidentiary development of providing the Veteran with proper notice for the claims for service connection on a secondary basis and obtaining medical examinations and nexus opinions for left elbow, left hand, and cervical spine disorders.  This was accomplished, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

FINDINGS OF FACT

1.  The Veteran sustained a left elbow injury in July 2002 during a period of ACDUTRA.

2.  Symptoms of a left elbow disorder have not been continuous since ACDUTRA service in 2002.

3.  The Veteran's left elbow disorder is not related to service.

4.  The Veteran sustained a left hand injury in July 2002 during a period of ACDUTRA.

5.  Symptoms of a left hand disorder have not been continuous since ACDUTRA service in 2002.

6.  The Veteran's left hand disorder is not related to service.

7.  The Veteran sustained a neck injury in July 2002 during a period of ACDUTRA.

8.  Symptoms of a cervical spine disorder have not been continuous since ACDUTRA service in 2002.

9.  The Veteran's cervical spine disorder is not related to service.


CONCLUSIONS OF LAW

1.  A left elbow disorder was not incurred in or aggravated by active duty service, ACDUTRA, or INACDUTRA, was not proximately due to or aggravated by a service-connected disability, and incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  A left hand disorder was not incurred in or aggravated by active duty service, ACDUTRA, or INACDUTRA, was not proximately due to or aggravated by a service-connected disability, and incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

3.  A cervical spine disorder was not incurred in or aggravated by active duty service, ACDUTRA, or INACDUTRA, was not proximately due to or aggravated by a service-connected disability, and incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely VCAA notice letter in November 2003, the RO provided notice to the Appellant regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Appellant, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  An October 2011 letter provided notice to the Veteran for his service connection claims on a secondary basis.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations in January 2010 and October 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate, as the opinions are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran, and provides complete rationales for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues of service connection for left elbow, left hand, and cervical spine disorders has been met.  38 C.F.R. § 3.159(c)(4).  

The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA examination reports, post-service VA and private treatment records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6 (2011).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined "active service" in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90. 

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the period of ACDUTRA is not appropriate.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Left Elbow Disorder

The Veteran contends that she injured her left elbow in July 2002 during ACDUTRA, and that left elbow disorder symptoms have been continuous since that time.  In the alternative, the Veteran contends that her left elbow disorder is a direct result of her service-connected disabilities, specifically service-connected left shoulder disability.

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran sustained a left elbow injury in July 2002 during a period of ACDUTRA.  In a July 2002 service treatment record, the Veteran reported injuring her left arm when falling off of a golf cart.  The VA examiner reported abrasions on the left arm.  

The Board next finds that the weight of the evidence demonstrates that left elbow disorder symptoms have not been continuous since ACDUTRA service in 2002.  With regard to the Veteran's assertions, including the January 2010 VA joints examination report history and June 2011 Board hearing testimony, that left elbow disorder began in service and that left elbow disorder symptoms have been continuous since ACDUTRA service, the Board finds that, while the Veteran is competent to report the onset of symptoms of a left elbow disorder, her recent report of continuous symptoms since ACDTURA service is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

In an August 2002 private treatment record, the Veteran reported left elbow pain, but upon physical examination the VA examiner reported full range of motion in all joints with no pain, crepitus, tenderness, swelling, or warmth.  See Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  In an August 2002 private treatment record, the Veteran reported injuring her left ankle, knee, wrist, and shoulder in July 2002 during ACDUTRA, but does not mention a left elbow injury.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).  In a September 2002 private treatment record, the Veteran reported injuring her left ankle, knee, wrist, and shoulder in July 2002 during ACDUTRA, but does not mention a left elbow injury.  See id.  In an October 2002 private treatment record, the Veteran reported left elbow pain and the private examiner reported slight UCL laxity in the left elbow; however, the private examiner also reported left elbow range of motion was within normal limits.

In an April 2003 service treatment record, the Veteran reported left elbow pain.  In a November 2003 service medical board examination, the service examiner reported left elbow scrapes.  A November 2003 line of duty (LOD) determination reported a left elbow injury incurred while participating in Naval reserve service.  An 
August 2005 VA treatment record reported all joints within full range of motion with no pain.  An April 2006 VA treatment record reflected a normal EMG of the left upper extremity.  In a July 2006 VA treatment examination, the Veteran specifically denied any peripheral joint pain and the extremities were evaluated as normal.  In a February 2007 VA treatment examination, the Veteran reported peripheral joint pain; however, the extremities were evaluated as normal.

The Board further finds that the weight of the evidence demonstrates that the Veteran's left elbow disorder is not related to her ACDUTRA service.  In the 
January 2010 VA joints examination, which weighs against the Veteran's claim, the examiner opined that it was less likely than not that the Veteran's left elbow disorder began in service or was related to service.  The VA examiner reasoned that the Veteran suffered an abrasion to the left elbow in 2002, but that there was no clinical evidence of an internal injury of the left elbow in service.  The Board finds that the January 2010 VA opinion is probative because it is based on a factually accurate history, as it appears the VA examiner was informed of the relevant evidence in this case, the examiner reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current left elbow disorder and her military service, including no credible evidence of continuity of symptomatology of left elbow disorder which would serve either as a nexus to service or as the basis for a medical nexus opinion.  

The Veteran is also claiming that her left elbow disorder is the direct result of her service-connected disabilities, specifically service-connected left shoulder disability.  To prevail on the issue of secondary service causation, generally, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

The Veteran is service connected for left shoulder disability and sinusitis.  The Board finds that the weight of the evidence demonstrates that the claimed left elbow disorder is not caused or aggravated by service-connected left shoulder disability.  When read in context, in the October 2011 VA medical opinion, the VA examiner essentially opined that there was no relationship between the Veteran's claimed current left elbow disorder and service or (by causation or aggravation) service-connected left shoulder disability.  The VA examiner couched the negative opinion by stating that, based upon review of the current medical literature, it would be only with resort to mere speculation to opine whether or not the Veteran's current left elbow disorder was caused or aggravated by service-connected left shoulder disability; however, the examiner went on to give specific reasons that support an opinion of no relationship to service or service-connected disability.  When the language and context of the entire examination report and medical opinion are considered, the Board finds that the entire language and context of the statement reflects a negative nexus opinion, and that only an attempt to make such a nexus would involve speculation.  

The Board finds that, even though the VA examiner used the phrase " resort to mere speculation," when read in context, the examiner in this case provided a clearly-stated rationale that supports only a negative opinion, such that this language of mere speculation may be fairly read to apply only to an attempt to make a positive nexus to service or a service-connected disability.  The VA examiner in October 2011 reasoned that the current medical literature does not support a cause and effect relationship between disease in separate joints not arising from the same traumatic event or systemic disease.  The VA examiner also reasoned that ,other than abrasions on the left arm, the medical record documented no concurrent trauma or symptoms attributable to the left elbow at the time of the evaluation for the Veteran's golf cart accident in July 2002 while serving on ACDUTRA.  The VA examiner further reasoned there was no treatment for left elbow disorder in the months following the Veteran's accident when she was undergoing treatment for a left shoulder injury.  The VA examiner further reasoned that there is no current objective evidence that the Veteran sustained a concurrent left elbow injury during the golf cart accident while serving on ACDUTRA and no current objective evidence that the Veteran's left elbow condition was caused or aggravated by the service-connected left shoulder disability.  By setting forth no supportive facts that would support a nexus, the VA examiner in essence opined that it was unlikely that the left elbow disorder was caused by in-service injury or caused or aggravated by the service-connected left shoulder disability.  This is an opinion of probative value that, despite the reference to the term resort to mere speculation, is supported by a rationale and does not actually involve resort to mere speculation.  See Jarvis v. West, 12 Vet. App. 559 (1999) (stating that, in interpreting a written communication, both the actual wording of the communication and the context in which it was written are to be considered).  

The Veteran has also submitted medical article that describes a possible relationship between left elbow disorder and the service-connected left shoulder disability.  In a private medical article titled "How to sprain your ankle - a biomechanical case report of an inversion trauma," that was submitted by the Veteran's representative in October 2012, the private physician summarized that misuse of one joint can affect others.  The Veteran's representative also submitted multiple internet articles discussing overuse and misuse of joints.  

The Board finds that the medical articles are of minimal probative value because they only discuss in very generic terms the relationship between diseases in separate joints.  Mattern v. West, 12 Vet. App. 222 (1999) ("[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise 'is too general and inconclusive'"); see also Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  Such medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert, 
5 Vet. App. at 33; 38 C.F.R. § 3.102 (decisions must be based on facts in a case, rather than on pure speculation and remote possibility).  The treatise evidence is outweighed in this case by the more specific and more probative January 2010 and October 2011 VA examination reports and opinions that are based on the specific history and facts in this Veteran's case. 

Regarding the Veteran's statements as to the cause of the current left elbow disorder, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  The Veteran is competent to relate symptoms of left elbow disorder that she experienced at any time; however the Board finds that the questions regarding the relationship between left elbow disorder and military service and the relationship between left elbow disorder and service-connected orthopedic disabilities to be complex in nature.  See Rucker, 
10 Vet. App. at 74; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided her own conclusory statements regarding causation, the Board finds that the Veteran's statements to be of little probative value.

For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for left elbow disorder, including as due to service-connected left shoulder disability, and outweighs the Veteran's more recent contentions regarding in-service left elbow disorder symptoms and continuous post-service left elbow disorder symptoms.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Left Hand Disorder

The Veteran contends that she injured her left hand in July 2002 during ACDUTRA, and that left hand disorder symptoms have been continuous since that time.  In the alternative, the Veteran contends that her left hand disorder is a direct result of her service-connected disabilities, specifically service-connected left shoulder disability.

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran sustained a left hand injury in July 2002 during a period of ACDUTRA.  In a July 2002 service treatment record, the Veteran reported injuring her left hand when falling off of a golf cart.  The VA examiner reported abrasions on the left arm.  

The Board next finds that the weight of the evidence demonstrates that left hand disorder symptoms have not been continuous since ACDUTRA service in 2002.  With regard to the Veteran's assertions, including the January 2010 VA joints examination report history and June 2011 Board hearing testimony, that left hand disorder began in service and that left hand disorder symptoms have been continuous since ACDUTRA service, the Board finds that, while the Veteran is competent to report the onset of symptoms of a left hand disorder, her recent report of continuous symptoms since ACDTURA service is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles.  

In an August 2002 private treatment record, the Veteran reported left hand pain, but upon physical examination the VA examiner reported full range of motion in all joints with no pain, crepitus, tenderness, swelling, or warmth.  See Curry.  In an August 2002 private treatment record, the Veteran reported injuring her left ankle, knee, wrist, and shoulder in July 2002 during ACDUTRA, but does not mention a left hand injury.  See Harvey, 6 Vet. App. at 394.  In a September 2002 private treatment record, the Veteran reported injuring her left ankle, knee, wrist, and shoulder in July 2002 during ACDUTRA, but does not mention a left hand injury.  See id.  In an October 2002 private treatment record, the Veteran reported left elbow and shoulder pain, but did not report any left hand pain.

In an April 2003 service treatment record, the Veteran reported left hand pain.  In a June 2003 private treatment record, the Veteran reported left shoulder pain, but did not report any left hand pain.  In a November 2003 service medical board examination, the service examiner did not report any left hand symptoms.  A November 2003 line of duty (LOD) determination did not report a left hand injury incurred while participating in Naval reserve service.  In a January 2004 private treatment record, the Veteran reported left shoulder pain, but did not report any left hand pain.  An August 2005 VA treatment record reported all joints within full range of motion with no pain.  An April 2006 VA treatment record reflected a normal EMG of the left upper extremity.  In a July 2006 VA treatment examination, the Veteran specifically denied any peripheral joint pain and the extremities were evaluated as normal.  In a February 2007 VA treatment examination, the Veteran reported peripheral joint pain; however, the extremities were evaluated as normal.

The Board further finds that the weight of the evidence demonstrates that the Veteran's left hand disorder is not related to her ACDUTRA service.  In the 
January 2010 VA joints examination, which weighs against the Veteran's claim, the examiner opined that it was less likely than not that the Veteran's left hand disorder began in service or was related to service.  The VA examiner reasoned that there was no clinical problem associated with the hand and the Veteran's left hand symptoms were more likely a referral pattern from the left shoulder or the neck.  

The Board finds that the January 2010 VA opinion concerning direct service connection is probative because it is based on a factually accurate history, as it appears the VA examiner was informed of the relevant evidence in this case, the examiner reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current left hand disorder and military service, including no credible evidence of continuity of symptomatology of left hand disorder which would serve either as a nexus to service or as the basis for a medical nexus opinion.  

The Veteran is also claiming that her left hand disorder is the direct result of her service-connected disabilities, specifically service-connected left shoulder disability.  To prevail on the issue of secondary service causation, generally, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

The Veteran is service connected for left shoulder disability and sinusitis.  The Board finds that the weight of the evidence demonstrates that the claimed left hand disorder is not caused or aggravated by service-connected left shoulder disability.  In the January 2010 VA medical opinion, the VA examiner reasoned that there was no clinical problem associated with the hand and the Veteran's left hand symptoms were more likely a referral pattern from the left shoulder or the neck.  Even though the VA examiner reasoned that the Veteran's left hand disorder might be related to the service-connected left shoulder disability, because the VA examiner did not provide a rationale for the opinion, the January 2010 VA opinion concerning secondary service connection is of no probative value.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382.  The January 2010 VA examiner also reasoned that the left hand disorder was just as likely due to the non-service-connected neck problems.  Medical evidence that is inconclusive in nature cannot support a claim.  See Obert, 5 Vet. App. at 33; see also Beausoleil, 8 Vet. App. at 463; Libertine, 9 Vet. App. at 523.

When read in context, in the October 2011 VA medical opinion, the VA examiner essentially opined that there was no relationship between the Veteran's current left hand disorder and service or (by causation or aggravation) service-connected left shoulder disability.  The VA examiner couched the negative opinion by stating that, based upon review of the current medical literature, it would be only with resort to mere speculation to opine whether or not the Veteran's current left hand disorder was caused or aggravated by service-connected left shoulder disability; however, the examiner went on to give specific reasons that support an opinion of no relationship to service or service-connected disability.  When the language and context of the entire examination report and medical opinion are considered, the Board finds that the entire language and context of the statement reflects a negative nexus opinion, and that only an attempt to make such a nexus would involve speculation.  

Even though the VA examiner used the phrase " resort to mere speculation," when read in context, the examiner in this case provided a clearly-stated rationale that supports only a negative opinion, such that this language of mere speculation may be fairly read to apply only to an attempt to make a positive nexus to service or a service-connected disability.  The VA examiner in October 2011 reasoned that, other than abrasions on the left arm, the medical record documented no concurrent trauma or symptoms attributable to the left hand at the time of the evaluation for the Veteran's golf cart accident in July 2002 while serving on ACDUTRA.  The VA examiner reasoned there was no treatment for left hand disorder in the months following the Veteran's accident when she was undergoing treatment for her left shoulder injury.  The VA examiner also reasoned that there is no current objective evidence that the Veteran sustained a concurrent left hand injury during the golf cart accident while serving on ACDUTRA and no current objective evidence that the Veteran's left hand condition was caused or aggravated by the service-connected left shoulder disability.  The VA examiner further reasoned that there was no objective evidence of any independent left hand condition at the time of the January 2010 VA examination.  The evidence shows that the examiner in essence opined that it was not unlikely that the left hand disorder was caused by service or caused or aggravated by the service-connected left shoulder disability.  

Regarding the Veteran's statements as to the cause of the current left hand disorder, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316.  The Veteran is competent to relate symptoms of left hand disorder that she experienced at any time; however the Board finds that the questions regarding the relationship between left hand disorder and military service and the relationship between left hand disorder and service-connected disabilities to be complex in nature.  See Rucker at 74; see also Woehlaert.  Therefore, as the Veteran has only provided her own conclusory statements regarding causation, the Board finds the Veteran's statements to be of little probative value.

For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for left hand disorder, including as due to service-connected left shoulder disability, and outweighs the Veteran's more recent contentions regarding in-service left hand disorder symptoms and continuous post-service left hand disorder symptoms.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Service Connection for Cervical Spine Disorder

The Veteran contends that she injured her neck in July 2002 during ACDUTRA, and that cervical spine disorder symptoms have been continuous since that time and, in the alternative, the Veteran contends that her cervical spine disorder is a direct result of her service-connected disabilities, specifically service-connected left shoulder disability.  

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran sustained a neck injury in July 2002 during a period of ACDUTRA.  In an April 2003 service treatment record, the Veteran reported injuring her neck when falling off of a golf cart in July 2002 while serving on ACDUTRA.  

The Board next finds that the weight of the evidence demonstrates that cervical spine disorder symptoms have not been continuous since ACDUTRA service in 2002.  With regard to the Veteran's assertions, including the January 2010 VA joints examination report history and June 2011 Board hearing testimony, that cervical spine disorder began in service and that cervical spine disorder symptoms have been continuous since ACDUTRA service, the Board finds that, while the Veteran is competent to report the onset of symptoms of a cervical spine disorder, her recent report of continuous symptoms since ACDTURA service is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles.  

In an August 2002 private treatment record, the Veteran reported left shoulder pain, but did not report any neck pain, and upon physical examination, the VA examiner reported normal musculoskeletal system.  See Curry.  In an August 2002 private treatment record, the Veteran reported neck pain.  In a subsequent August 2002 private treatment record, the Veteran reported injuring her left ankle, knee, wrist, and shoulder in July 2002 during ACDUTRA, but does not mention a neck injury.  See Harvey at 394.  In a September 2002 private treatment record, the Veteran reported injuring her left ankle, knee, wrist, and shoulder in July 2002 during ACDUTRA, but does not mention a neck injury.  See id.; see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  In an October 2002 private treatment record, the Veteran reported other complaints of left elbow and shoulder pain, but, notably, did not report any neck pain.

An April 2003 service treatment record reflects that the Veteran reported neck pain.  In a June 2003 private treatment record, the Veteran reported left shoulder pain, but did not report any neck pain.  In a November 2003 service medical board examination, the service examiner did not report any cervical spine disorder symptoms.  A November 2003 line of duty (LOD) determination did not report a neck injury incurred while participating in Naval reserve service.  In a January 2004 private treatment record, the Veteran reported left shoulder pain, but did not report any neck pain.  An August 2005 VA treatment record reported all joints within full range of motion with no pain.  In a January 2006 VA treatment record, the Veteran reported left shoulder pain since 2002, but did not report neck pain.  In a July 2006 VA treatment examination, the Veteran specifically denied any back pain, swelling, redness, or muscle pain.  In a February 2007 VA treatment examination, the Veteran reported back pain; however, the back was evaluated as normal.

The Board further finds that the weight of the evidence demonstrates that the Veteran's cervical spine disorder is not related to her ACDUTRA service.  In the 
January 2010 VA joints examination, which weighs against the Veteran's claim, the examiner opined that it was less likely than not that the Veteran's cervical spine disorder began in service or was related to service.  The VA examiner reasoned that there was no indication that the Veteran suffered any serious or permanent injury as a result of the golf cart accident in July 2002 during ACDUTRA and that the service treatment records did not reflect any other incidents involving the neck.  

The Board finds that the January 2010 VA opinion is probative because it is based on a factually accurate history, as it appears the VA examiner was informed of the relevant evidence in this case, the examiner reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current cervical spine disorder and military service, including no credible evidence of continuity of symptomatology of cervical spine disorder which would serve either as a nexus to service or as the basis for a medical nexus opinion.  

The Veteran is also claiming that her cervical spine disorder is the direct result of her service-connected disabilities, specifically service-connected left shoulder disability.  To prevail on the issue of secondary service causation, generally, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

The Veteran is service connected for left shoulder disability and sinusitis.  The Board finds that the weight of the evidence demonstrates that the claimed cervical spine disorder is not caused or aggravated by service-connected left shoulder disability.  In the October 2011 VA medical opinion, the VA examiner opined that, based upon review of the current medical literature, it would be only with resort to mere speculation to opine whether or not the Veteran's current cervical spine disorder was caused or aggravated by service-connected left shoulder disability.  The Court has made it clear that such an opinion is inadequate except in limited circumstances.  See Jones.  

Consistent with the Board's analysis above regarding the language and context of October 2011 examiner's statement, the Board finds that, even though the VA examiner in October 2011 stated that he could only provide an opinion only with resort to mere speculation, the examiner in this case in essence gave a negative nexus opinion (both causation and aggravation), as indicated by a clearly-stated rationale for the opinion that reflects only reasons suggestive of no nexus of current disability to service or to the service-connected left shoulder disability.  The VA examiner reasoned that the current medical literature does not support a cause and effect relationship between disease in separate joints not arising from the same traumatic event or systemic disease.  The VA examiner further reasoned that, other than abrasions on the left arm, the medical record documented no concurrent trauma or symptoms attributable to the cervical spine at the time of the evaluation for the Veteran's golf cart accident in July 2002 while serving on ACDUTRA.  The VA examiner also reasoned there was no treatment for a cervical spine injury in the months following the Veteran's accident when she was undergoing treatment for her left shoulder injury.  The VA examiner further opined that there is no current objective evidence that the Veteran sustained a concurrent cervical spine injury during the golf cart accident while serving on ACDUTRA and no current objective evidence that the Veteran's cervical spine condition was caused or aggravated by the service-connected left shoulder disability.  The evidence shows that, notwithstanding the reference to resort to speculation, the examiner in essence opined that it was unlikely that the cervical spine disorder was caused by the in-service injury or caused or aggravated by the service-connected left shoulder disability.  

Regarding the Veteran's statements as to the cause of the current cervical spine disorder, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316.  The Veteran is competent to relate symptoms of cervical spine disorder that she experienced at any time; however the Board finds that the etiology of the Veteran's cervical spine disorder is a complex medical question, which is beyond the competency of a layperson.  The Veteran is competent to relate symptoms of cervical spine disorder that she experienced at any time; however the Board finds that the questions regarding the relationship between cervical spine disorder and military service and the relationship between cervical spine disorder and service-connected disabilities to be complex in nature.  See Rucker at 74; see also Woehlaert.  Therefore, as the Veteran has only provided her own conclusory statements regarding causation, the Board finds that the Veteran's statements to be of little probative value.

For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for cervical spine disorder, including as due to service-connected left shoulder disability, and outweighs the Veteran's more recent contentions regarding in-service cervical spine disorder symptoms and continuous post-service cervical spine disorder symptoms.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for left elbow disorder, including as due to service-connected disabilities, is denied.

Service connection for left hand disorder, including as due to service-connected disabilities, is denied.

Service connection for cervical spine disorder, including as due to service-connected disabilities, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


